internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b04-plr-120747-01 date january in re legend decedent a b date partnership state corporation partnership_agreement x y z dear this is in reply to your letter of date requesting a ruling on the estate_tax treatment of the proceeds of an insurance_policy held by a general_partnership on the life of decedent a one-third partner facts decedent died on date at the time of his death decedent was a one-third partner in partnership a general_partnership formed under the laws of state a decedent’s brother and b an individual unrelated to decedent were also one-third partners decedent was also a majority shareholder in corporation a closely_held_corporation involved in retail sales at the time of decedent’s death corporation’s esop and a were the other shareholders of corporation partnership owned the premises where corporation’s retail stores were located and leased the premises to plr-120747-01 corporation section of the partnership_agreement partnership_agreement governing the operation of partnership contained provisions applicable in the event of the death of a partner under section 16b upon a partner’s death partnership was required to buy and the deceased partner’s estate was required to sell the decedent’s interest in partnership the amount to be paid for a deceased partner’s interest was to be determined periodically by mutual agreement of the partners the partnership_agreement specifies that the initial purchase_price for a partner’s interest is dollar_figurex under section 16b of the partnership_agreement partnership is required to maintain life_insurance policies on all the partners in order to fund the purchase of a deceased partner’s interest partnership is required to be designated as beneficiary of the policies and to pay all the premiums further partnership is prohibited from modifying or impairing any of the rights or values under the policies partnership has the right to take out additional insurance on the life of any partner as may be required to carry out its obligations under the partnership_agreement upon withdrawal from the partnership a withdrawing partner has the option to purchase the policy for its surrender_value in accordance with the partnership_agreement partnership maintained two policies insuring decedent’s life one in the amount of dollar_figurex and one in the amount of dollar_figurey on decedent’s death the insurance proceeds were paid to partnership and section of the partnership_agreement became operative although pursuant to the partnership_agreement the partners were to determine the purchase_price of each partner’s interest periodically the initial dollar_figurex purchase_price specified in the partnership_agreement was never adjusted after decedent’s death in the same negotiated settlement decedent’s estate sold decedent’s partnership_interest to partnership and decedent’s interest in corporation to corporation for a total of dollar_figurez the assignment and release agreements covering both sales did not allocate any specific value between the sale price of the partnership_interest and the sale price of the corporation stock the estate represents that the amount_paid for decedent’s partnership_interest equated with the amount of decedent’s capital_account as of the preceding year and decedent’s share of partnership income from the beginning of that year until the date of his death and that the capital_account and the amount received did not reflect any portion of the life_insurance_proceeds paid to partnership law and analysis under sec_2042 of the internal_revenue_code the gross_estate includes that value of the proceeds of any life_insurance_policy insuring the life of the decedent to the extent the proceeds are receivable by decedent’s executor under sec_2042 the gross_estate includes the value of the proceeds of any life_insurance_policy insuring the life of the decedent that are payable to a beneficiary other than the decedent’s executor provided the decedent possessed at death any of the incidents of plr-120747-01 ownership with respect to the policy exercisable either alone or in conjunction with any other person sec_20_2042-1 provides that the term incidents_of_ownership is not limited to ownership of a policy in a technical sense but includes generally the right of the insured to control the economic benefits of the policy such as the power to change the beneficiary or cancel the policy the question of whether incidents_of_ownership held by a partnership with respect to a policy insuring a partner’s life should be attributed to the insured partner is considered in revrul_83_147 1983_2_cb_158 in that ruling a general_partnership owned a life_insurance_policy on the life of the decedent a one-third partner and made the premium payments in partial satisfaction of the decedent’s distributive_share of partnership income the decedent’s son was designated the sole beneficiary of the policy the revenue_ruling holds that for purposes of sec_2042 of the code when a partnership owns a life_insurance_policy on a partner’s life and the proceeds are payable other than to or for the benefit of the partnership the insured partner possesses incidents_of_ownership in the policy exercisable in conjunction with the other partners such that the value of the proceeds is includible in the insured partner’s gross_estate in this case the assets of partnership consisted primarily of real_estate that was leased to corporation and used in corporation’s active retail business the life_insurance policies were maintained by partnership and the proceeds were paid to partnership as required under the terms of the partnership_agreement the policies facilitated the satisfaction of partnership’s obligation to purchase the interest of a deceased partner while avoiding liquidation of the real_property that was essential to the operation of corporation’s retail business the other partners in the partnership were decedent’s brother and an unrelated third party we conclude that under the facts presented the proceeds of the life_insurance policies held by partnership on decedent’s life were payable to or for the benefit of the partnership accordingly under revrul_83_147 the proceeds of the life_insurance policies held by partnership on decedent’s life that were receivable by partnership are not includible in decedent’s gross_estate under sec_2042 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this plr-120747-01 letter is being sent to the taxpayer sincerely george l masnik chief branch office of associate chief_counsel passthroughs and special industries enclosure copy for purposes
